981 F.2d 1258
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mary Ann Cummins MONTELEONE, Petitioner-Appellant,v.MUNICIPAL COURT CA.;  County of Solano Northern SolanoJudicial District, et al., Respondents-Appellees.Anthony S. MONTELEONE, Petitioner-Appellant,v.MUNICIPAL COURT CA.;  County of Solano Northern SolanoJudicial District, et al., Respondents-Appellees,
Nos. 91-16725, 91-16804.*
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 23, 1992.**Decided Dec. 8, 1992.

Before SCHROEDER, FLETCHER and NOONAN, Circuit Judges.


1
MEMORANDUM***


2
Mary Ann Cummins-Monteleone and Anthony S. Monteleone appeal the district court's denial of their 28 U.S.C. § 2254 habeas petitions.   They have both been released from custody since the district court denied their petitions, and have only to pay a $60,000 fine to complete their sentences.   Because they are not presently in custody and have not demonstrated that they face future custody, this court lacks jurisdiction to consider their appeals.   See Rule 2, Rules Governing Section 2254 Cases, 28 U.S.C. foll. § 2254;   Dremann v. Francis, 828 F.2d 6, 7 (9th Cir.1987) (per curiam);   see also United States v. Michaud, 901 F.2d 5, 7 (1st Cir.1990) (per curiam).   Therefore, we dismiss their appeals as moot.


3
DISMISSED.



*
 We consolidate these cases on our own motion


**
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3